Exhibit 10.6

 

KINIKSA PHARMACEUTICALS, LTD.

2018  EMPLOYEE SHARE PURCHASE PLAN

 

OFFERING DOCUMENT

 

This document (this “Offering Document”) is adopted by the Compensation
Committee of the Board of Directors of Kiniksa Pharmaceuticals, Ltd. (the
“Company”), in its capacity as Administrator of the Kiniksa
Pharmaceuticals, Ltd. 2018 Employee Share Purchase Plan (the “Plan”) and is made
a part of the Plan.  A copy of this Offering Document shall be attached to the
Plan.  Defined terms used in this Offering Document without definition have the
meanings specified in the Plan.

 

This Offering Document shall apply to Offering Periods under the Plan until this
Offering Document is terminated, amended or modified by the Administrator or a
new Offering Document is adopted by the Administrator.

 

Eligibility Requirements:

 

Eligible Employees of the Company and the Designated Subsidiaries indicated
below shall be eligible to participate, provided they meet the other eligibility
requirements set forth in the Plan.

 

 

 

Designated Subsidiaries:

 

All Subsidiaries of the Company.

 

 

 

Offering Periods to Commence:

 

On each January 1 and July 1; provided, however, that the initial Offering
Period under the Plan (the “Initial Offering Period”) shall commence on July 23,
2018 (such date, the “Initial Enrollment Date”) and end December 31, 2018 (the
“Initial Offering End Date”).

 

 

 

Length of Offering Periods:

 

Six months; provided, however, that the Initial Offering Period will commence on
the Initial Enrollment Date and end on the Initial Offering End Date.

 

 

 

Purchase Dates:

 

The Purchase Date with respect to an Offering Period shall occur on the final
Trading Day of the Offering Period.

 

 

 

Purchase Price:

 

On each Purchase Date, the purchase price for a Share will be 85% of the Fair
Market Value of a Share on the Enrollment Date or on the Purchase Date,
whichever is lower; provided, however, that the Purchase Price may be adjusted
by the Administrator pursuant to the Plan; provided, further, that the Purchase
Price shall not be less than the par value of a Share.

 

 

 

Contributions:

 

A Participant may elect to have up to 10% of the Participant’s Compensation
deducted on each payday on an after-tax basis for use in purchasing Common
Shares pursuant to the Plan and subject to the limitations on purchasing Common
Shares thereunder.

 

 

 

Enrollment:

 

Eligible Employees must enroll in an Offering Period by

 

1

--------------------------------------------------------------------------------


 

 

 

delivering to the Company or its designee at least seven days prior to the first
day of the Offering Period (or not later than 5:00 pm Eastern Time on July 20,
2018 for the Initial Offering Period only) a completed subscription agreement in
the form provided by the Company (a “Subscription Agreement”).

 

 

 

Changes in Contribution Rates:

 

Participants may not change their rate of contributions during an Offering
Period for such Offering Period, but may change their rate of contributions for
future Offering Periods by delivering to the Company or its designee at least
seven days prior to the first day of the Offering Period a completed
Subscription Agreement.

 

 

 

Withdrawals:

 

A Participant may withdraw from an Offering Period not less than seven days
prior to the final day of the Offering Period.

 

 

 

 

 

If a Participant withdraws from an Offering Period, the Participant may elect to
participate again in any subsequent Offering Period so long as the Participant
is still eligible to participate in the Plan.

 

* * * * *

 

2

--------------------------------------------------------------------------------